Case 1:13-cv-07501-GBD Document 173

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINSTONHENVILL, = :
Plaintiff,
-against-
METROPOLITAN TRANSPORTATION
AUTHORITY et al,
Defendants.
eee eee ee ee ee eee x

GEORGE B. DANIELS, United States District Judge:

Filed 07/26/21 Page lofi

1

 

ORDER
3 Civ. 7501 (GBD)

The oral argument on August 4, 2021 is rescheduled from 10:30 a.m. to 11:00 a.m.

paety te G.202thy ork

SO ORDERED.

Bacay L DIeh,

 

ah
ited ‘St

B. DANIELS
ates District Judge

 

 
